Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 1 of 83 PageID #: 717




                                     004001
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 2 of 83 PageID #: 718




                                     004002
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 3 of 83 PageID #: 719




                                     004003
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 4 of 83 PageID #: 720




                                     004004
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 5 of 83 PageID #: 721




                                     004005
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 6 of 83 PageID #: 722




                                     004006
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 7 of 83 PageID #: 723




                                     004007
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 8 of 83 PageID #: 724




                                     004008
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 9 of 83 PageID #: 725




                                     004009
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 10 of 83 PageID #: 726




                                      004010
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 11 of 83 PageID #: 727




                                      004011
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 12 of 83 PageID #: 728




                                      004012
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 13 of 83 PageID #: 729




                                      004013
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 14 of 83 PageID #: 730




                                      004014
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 15 of 83 PageID #: 731




                                      004015
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 16 of 83 PageID #: 732




                                      004016
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 17 of 83 PageID #: 733




                                      004017
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 18 of 83 PageID #: 734




                                      004018
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 19 of 83 PageID #: 735




                                      004019
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 20 of 83 PageID #: 736




                                      004020
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 21 of 83 PageID #: 737




                                      004021
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 22 of 83 PageID #: 738




                                      004022
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 23 of 83 PageID #: 739




                                      004023
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 24 of 83 PageID #: 740




                                      004024
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 25 of 83 PageID #: 741




                                      004025
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 26 of 83 PageID #: 742




                                      004026
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 27 of 83 PageID #: 743




                                      004027
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 28 of 83 PageID #: 744




                                      004028
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 29 of 83 PageID #: 745




                                      004029
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 30 of 83 PageID #: 746




                                      004030
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 31 of 83 PageID #: 747




                                      004031
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 32 of 83 PageID #: 748




                                      004032
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 33 of 83 PageID #: 749




                                      004033
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 34 of 83 PageID #: 750




                                      004034
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 35 of 83 PageID #: 751




                                      004035
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 36 of 83 PageID #: 752




                                      004036
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 37 of 83 PageID #: 753




                                      004037
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 38 of 83 PageID #: 754




                                      004038
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 39 of 83 PageID #: 755




                                      004039
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 40 of 83 PageID #: 756




                                      004040
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 41 of 83 PageID #: 757




                                      004041
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 42 of 83 PageID #: 758




                                      004042
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 43 of 83 PageID #: 759




                                      004043
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 44 of 83 PageID #: 760




                                      004044
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 45 of 83 PageID #: 761




                                      004045
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 46 of 83 PageID #: 762




                                      004046
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 47 of 83 PageID #: 763




                                      004047
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 48 of 83 PageID #: 764




                                      004048
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 49 of 83 PageID #: 765




                                      004049
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 50 of 83 PageID #: 766




                                      004050
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 51 of 83 PageID #: 767




                                      004051
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 52 of 83 PageID #: 768




                                      004052
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 53 of 83 PageID #: 769




                                      004053
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 54 of 83 PageID #: 770




                                      004054
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 55 of 83 PageID #: 771




                                      004055
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 56 of 83 PageID #: 772




                                      004056
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 57 of 83 PageID #: 773




                                      004057
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 58 of 83 PageID #: 774




                                      004058
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 59 of 83 PageID #: 775




                                      004059
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 60 of 83 PageID #: 776




                                      004060
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 61 of 83 PageID #: 777




                                      004061
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 62 of 83 PageID #: 778




                                      004062
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 63 of 83 PageID #: 779




                                      004063
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 64 of 83 PageID #: 780




                                      004064
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 65 of 83 PageID #: 781




                                      004065
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 66 of 83 PageID #: 782




                                      004066
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 67 of 83 PageID #: 783




                                      004067
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 68 of 83 PageID #: 784




                                      004068
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 69 of 83 PageID #: 785




                                      004069
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 70 of 83 PageID #: 786




                                      004070
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 71 of 83 PageID #: 787




                                      004071
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 72 of 83 PageID #: 788




                                      004072
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 73 of 83 PageID #: 789




                                      004073
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 74 of 83 PageID #: 790




                                      004074
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 75 of 83 PageID #: 791




                                      004075
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 76 of 83 PageID #: 792




                                      004076
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 77 of 83 PageID #: 793




                                      004077
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 78 of 83 PageID #: 794




                                      004078
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 79 of 83 PageID #: 795




                                      004079
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 80 of 83 PageID #: 796




                                      004080
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 81 of 83 PageID #: 797




                                      004081
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 82 of 83 PageID #: 798




                                      004082
Case 4:20-cr-00142-SDJ-KPJ Document 54-4 Filed 07/28/20 Page 83 of 83 PageID #: 799




                                      004083
